Citation Nr: 0724710	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  01-03 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a bilateral foot condition, claimed to be due to VA medical 
treatment.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left hand and wrist condition, claimed to be due to VA 
medical treatment.


REPRESENTATION

Veteran represented by:	Jenny Y. Twyford, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman



INTRODUCTION

The veteran had active military service from August 1954 to 
August 1956.

This matter has been before the Board of Veterans' Appeals 
("Board") several times and resulted in separate decisions 
for each issue.  

The issue as to whether the veteran is entitled to 
compensation under 38 U.S.C.A. 
§ 1151 for a bilateral foot condition was last before the 
Board in March 2003 on appeal from a January 2001 rating 
decision by the New Orleans, Louisiana Regional Office 
("RO") of the Department of Veterans Affairs ("VA") which 
denied the veteran's claim for entitlement to compensation 
under 38 U.S.C.A. § 1151 for a bilateral foot condition, 
claimed to be due to surgery at the Shreveport, Louisiana VA 
Medical Center ("VAMC").  Prior to its review of the claim, 
additional evidence in the form of VAMC treatment records was 
received at the Board.  In March 2003, the Board remanded the 
claim to allow the Agency of Original Jurisdiction ("AOJ") 
to first review the additional VAMC treatment records and 
readjudicate the claim.  In April 2007, the RO issued a 
Supplemental Statement of the Case (SSOC) denying the claim.

The issue regarding the veteran's left hand and wrist 
condition was last before the Board in August 2006 following 
an Order from the U.S. Court of Appeals for Veterans Claims 
("Court") which vacated and remanded a March 2003 Board 
decision that denied the veteran's claim.  The veteran 
claimed entitlement to compensation under 38 U.S.C.A. § 1151 
for a left hand and wrist condition as a result of surgery 
and treatment at the Shreveport VAMC.  In August 2006, the 
Board remanded the claim for a VA examination to determine 
whether the veteran's left hand and wrist was worsened in any 
way due to the veteran's VAMC surgery.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a bilateral foot condition is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center ("AMC"), in 
Washington, DC.


FINDING OF FACT

Neither VA medical nor surgical treatment caused the 
veteran's left hand and wrist disability or additional left 
hand and wrist disability nor did VA fail to exercise the 
degree of care that would be expected of a reasonable heath 
care provider.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a left hand and wrist condition have not 
been met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.358, 3.361 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran was notified 
of the information necessary to substantiate his 38 U.S.C.A. 
§ 1151 claims by correspondence dated in June 2000.  
Additional letters in April 2006 and July 2007 informed the 
veteran of VA's duty to assist and what kinds of evidence the 
RO would help obtain.  In the July 2000 letter, the RO 
informed the veteran about what was needed to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  Therefore, VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.

Even if the veteran was not provided with all of the required 
notice until after the RO had adjudicated the veteran's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled." Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Moreover, the veteran has 
actively participated throughout the process in providing 
evidence and contributing to his claims.  He has responded to 
requests for information, rating decisions, and testified 
before a Decision Review Officer.  

Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  Here, VA obtained the veteran's service medical 
records and VAMC treatment records pertaining to the specific 
VA treatment he alleges caused additional left hand and wrist 
disability.  Private medical records are included in the 
claims file.  The veteran was afforded a VA medical 
examination and a DRO hearing.  The veteran did not provide 
any information to VA concerning available treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  The veteran was given more than one year in which 
to submit evidence after the RO gave him notification of his 
rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

Proceeding with this case in its current procedural posture 
would not therefore inure to the veteran's prejudice.  
Therefore, there is no duty to assist that was unmet and the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Merits of the Claim

The veteran claims entitlement to compensation under 38 
U.S.C.A. § 1151 for a left hand and wrist condition, claimed 
to be due to surgery at the Shreveport VAMC.  The 
preponderance of the evidence is against the claim and the 
benefit will be denied.

The veteran had been treated at the VAMC throughout the 1980s 
for carpal tunnel syndrome, with a history of left carpal 
tunnel release surgery in 1985 or 1986.  In October 1999, the 
veteran had a ganglion cyst surgically removed from the left 
wrist.  Medical records state that the VA surgery was to 
ameliorate a pre-existing condition.  The record shows no 
complications were reported and indicate immediate 
improvement in the pre-existing treatment due to the surgery 
and treatment.  However, the veteran later reported his 
condition had worsened since the surgery.  The veteran's 
claim was denied by the RO and subsequently denied on appeal 
before the Board on the basis that no additional disability 
of the left hand and wrist is due to VA treatment or the 
quality of such treatment.  

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  See 69 Fed. Reg. 46426 (Aug. 3, 2004) (including 
the codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in June 2000.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2006).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination. Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

In its August 2006 decision, the Board remanded the veteran's 
left wrist and hand condition for a medical examination and 
opinion, specifically noting that VA's duty to assist the 
veteran included obtaining a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  

The veteran was afforded a VA examination in December 2006.  
The examiner stated in his opinion that he reviewed the 
veteran's C-File, VA hard copy and electronic medical records 
and the BVA remand.  Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  

After examining the veteran, the examiner concluded that the 
veteran's left wrist condition, the left carpal tunnel 
syndrome and the status post fusion of the left wrist are not 
caused by or a result of military service nor are they caused 
by or a result of his October 1999 surgical treatment.  The 
examiner also opined that there was not carelessness, 
negligence, lack of proper skill, error in judgment or 
similar incident or fault on the VA's part in furnishing 
hospital care, medical or surgical treatment or examination 
in the veteran's case.  The examiner also opined that the 
veteran's residual left hand condition is not the proximal 
cause of any additional disability foreseeable based on what 
a reasonable health care provider would have foreseen.

The examiner provided an extensive rationale for his 
opinions.  He stated that the veteran's residual left hand 
condition is a result of his carpal tunnel syndrome, his left 
wrist fusion and his cervical spondylosis and status post CVA 
with residual weakness and numbess left arm.  It is not a 
result of the excision of the ganglion cyst.  The examiner 
stated that because this does not require the extensive 
surgery, nor does it require dissecting into the medial 
nerve, which is where the carpal tunnel condition exists, the 
veteran's injuries are not likely the result of excision of a 
very small ganglion cyst.  He explained that on some 
presentations of ganglion cyst, the cyst is actually closer 
to the medial and so there is a possibility that in the 
dissection of the ganglion cysts, which are located over the 
nerve, injury can occur; however, in this veteran's case, 
this is not so.  He opined that the most likely scenario is 
that the symptoms that cause numbness to the hand are both a 
result of his CVA, cervical spondylosis and also the carpal 
tunnel syndrome that developed, but not likely related to the 
veteran's excision of the ganglion cyst.  

The examiner cited the veteran's Shreveport VAMC records 
which he stated clearly show complaints of "paresthesias of 
his left arm" (discharge summary, July 12, 1972) and 
"weakness and numbness left side with decreased sensation to 
light touch over the left side of his body and does have 
slight weakness in all of his muscle groups of the left side 
of his body both upper and lower extremities." (neurological 
exam, February 19, 1984).   He stated the record clearly 
shows the left arm neurological disability existed long 
before the VA operated on his left arm.  The examiner 
concluded that the current left arm disability is a result of 
a natural progression of the non-service related and or 
medical/surgical treatments for his conditions.

Given such findings, the Board observes that no competent 
medical opinion is of record supporting the veteran's 
contention of a worsened condition, apart from the absence of 
evidence indicating negligence or other fault on the part of 
VA examiners.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
There are no private or VA opinions of record that have been 
submitted by the veteran to contradict or refute this medical 
opinion as to either particular.  

While the veteran is competent to report such information as 
to worsened symptoms, competent medical opinion evidence is 
more probative as to the medical issue of whether there was a 
worsening of symptoms caused by VA or other medical 
treatment.  Such is an issue that must be resolved, as has 
been accomplished here, by recourse to competent medical 
opinion.  38 C.F.R. 
§ 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994); compare Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Because the record does not show that veteran's left hand and 
wrist condition was the result of careless or negligent VA 
hospitalization or treatment, or was caused by an event that 
was not reasonably foreseeable, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a left hand and 
wrist condition, claimed to be due to VA medical treatment is 
denied.


REMAND

The veteran claims entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral foot condition, claimed to 
be due to surgery and treatment at the Shreveport VAMC.

The Board remanded the veteran's claim regarding entitlement 
to compensation under 38 U.S.C.A. 1151 for a left hand and 
wrist condition in March 2003 because new evidence requiring 
initial consideration by the Agency of Original Jurisdiction 
("AOJ") review was submitted.  An SSOC was issued in April 
2007 denying the veteran's claim.

The veteran claims his bilateral foot injuries are due to 
surgery and treatment he has received at the Shreveport VAMC.  
The veteran's SMRs show that the veteran had in-service 
surgery on his feet in 1955.  He testified during a Decision 
Review Officer ("DRO") hearing that the surgery for which 
he is specifically filing his claim took place in 1988 on his 
left foot, but that he is not limiting his claim to that 
surgery.  He testified that throughout the 1960s, 1970s and 
1980s, the VA provided medical care for a bilateral foot 
disorder, and the cumulative effect of the surgeries and 
treatment and the fault of doctors involved with the 
procedures.

VAMC records dated May 1988 show a diagnosis of hallux valgus 
with metatarsal primus varus left foot.  The veteran reported 
a long history of pain in the left foot with bunion 
deformity.  He was admitted for hallux valgus repair and 
post-operative repair was uncomplicated.  A May 1988 private 
medical record from St. Francis Medical Center, Monroe, 
Louisiana shows treatment for an infected left foot with 
admission for incision and drainage and debridement (Final 
Diagnosis from a June 1988 Discharge Summary was "Infected 
Left Bunion Surgery").   His discharge status showed the 
veteran was improved.  Other private treatment records from 
the Orthopedic Clinic of Monroe, Louisiana dated June 1988 to 
December 1988 show that the infection was under control by 
mid-June 1988.  A December 1988 note showed complaints of 
swelling in the left leg. The diagnosis was probable mild 
phlebitis secondary to increased activity.  The examination 
revealed no swelling, pain or tenderness of the left ankle 
and foot and showed good healing of his previous foot 
metatarsal osteotomy.

The veteran's right foot was operated on in 1987 for a bunion 
repair.  VAMC reports dated May 1997 show complaints of 
swelling of the feet for one month.  He was diagnosed with 
congestive heart failure exacerbation.

As stated above, for claims under 38 U.S.C.A. § 1151, it must 
be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  

To establish the proximate cause of an additional disability 
or death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination. Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The veteran has not been afforded a VA medical examination as 
to his bilateral foot claim - the deficiency was the specific 
basis upon which the Court remanded the veteran's left hand 
and wrist claim in 2005.  

Accordingly, the Board finds that a VA examination is 
necessary to determine whether the veteran's bilateral foot 
condition was worsened in any way due to the veteran's 
surgery.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be scheduled for 
an examination to determine the current 
level of the veteran's bilateral foot 
condition.  The claims file must be 
made available to the examiner for 
review in connection with the 
examination.  

Specifically, the examiner should 
review the record with respect to the 
veteran's bilateral foot treatment and 
state whether any Shreveport VAMC 
bilateral foot surgical treatment 
caused additional disability and 
whether VA failed to exercise the 
degree of care that would be expected 
of a reasonable heath care provider.

The examiner should opine as to whether 
there was carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on VA's part in furnishing hospital 
care, medical or surgical treatment, or 
examination in the veteran's case.  The 
examiner should also opine whether the 
proximate cause of any additional 
disability foreseeable based on what a 
reasonable health care provider would 
have foreseen.  The event need not be 
completely unforeseeable or 
unimaginable but must be one that a 
reasonable health care provider would 
not have considered to be an ordinary 
risk of the treatment provided. 

All indicated studies should be 
performed, and all findings reported in 
detail.  The RO must notify the veteran 
that it is his responsibility to report 
for the scheduled examination and to 
cooperate in the development of the 
claim.
 
3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
claims should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


